DETAILED ACTION
Claims 1, 3-7 and 9-13 are pending for consideration following applicant’s amendment filed 4/26/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Manabu Kanesaka on 6/1/2021.

The application has been amended as follows: 


IN THE CLAIMS:


1.  A butterfly valve comprising: 
a valve body formed therein with an internal flow passage extending in a direction of a flow passage axis, and including a valve stem rotatable about a rotation axis perpendicular to the flow passage axis, 

an annular valve seat provided on an inner periphery of the internal flow passage, said internal flow passage being opened and closed by rotating the valve stem to bring an outer peripheral edge portion of the valve member into and out of contact with the valve seat, 
wherein one of two principal surfaces including a groove portion, the groove portion extending in a direction across the rotation axis and both side walls of the groove portion in a direction of the rotation axis are formed as convex curved surfaces extending in convex shapes toward each other in the direction of the rotation axis, wherein the convex surfaces intersect the rotation axis, and 
each of the convex curved surfaces of both the side walls of the groove portion includes curved surface portions having curvature radii different from each other and connected with a top portion interposed therebetween.

6.  The butterfly valve according to Claim 4, wherein the convex curved surfaces of the outer edge remaining portions are formed such that a curvature radius of a first curved surface portion to be on a downstream side of the valve member when the valve is in an open position is larger than a curvature radius of a second curved surface portion to be on an upstream side of the valve member when the valve is in the open position.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN F MURPHY/Primary Examiner, Art Unit 3753